 INTL UNIONInternational Union of District 50, and Local UnionNo. 14029,InternationalUnion of District 50,UnitedMine Workers of America'(RuberoidCompany, a Division of General Aniline and FilmCorporation)andGeorge Haberle, an Individual.Case 2-CB-4560October 8, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn June 19, 1968, Trial Examiner Wellington A.Gillis issued his Decision in the above-entitled pro-ceeding, finding that the Respondents had engaged inand were engaging in certain unfair labor practicesand recommending that they cease and desist there-from and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. Thereafter,the Respondent International filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.1. The Trial Examiner found, and we agree, thatthe Respondents violated Section 8(b)(1)(A) of theAct by threatening employees with discharge or withloss of retroactive contract benefits if they refused tosign an authorization for checkoff of dues, and byrequiring the retroactive payment of dues for a periodprior to the signing of the union-security contract,when no obligation to maintain membership existed.'While the Trial Examiner further concluded that theRespondents violated Section 8(b)(2) by causing theCompany to make retroactive dues deductions and tomake current deductions pursuant to coercively ob-tained checkoff authorizations, we find it unnecces-1Hereinafter referred to jointly as the Respondents,and separately asthe Respondent International and the Respondent Local.2We also agree with the Trial Examiner's observation,in his footnote23, that even if, as claimed by the Respondents,there had been a vote bythe membership at the April 9 Union meeting in which a majority of themembership approved the retroactive dues payment,itwould not serve asa defense or require a different finding. For,retroactive payment for aperiod during which membership was not legally compulsory is a173 NLRB No. 20OF DIST. 50, UMW87sary to consider or pass on this holding since it cannotaffect the scope of the remedy.2. The Trial Examiner found, in addition, thatwhere a dual-purpose checkoff card, such as was usedhere,' is the sole means by which an employee mayobtain union membership under a union-security,contract, its use is illegal. Therefore, as part of theremedy which he deemed proper, he recommendedthatboth the Respondent International and theRespondent Local be required to cease and desistfrom further use of this card in connection with theemployees of this or any other Employer with whomthey have a union-security contract. The RespondentInternational argues that the hearing in the instantcasewas limited to the issues herein, and theRecommended Order goes beyond the scope of thematters at issue. Further, it asserts that the card is notillegalon its face and therefore its use cannot becondemned unless the record establishes that the cardwas utilized in an improper or illegal manner.It is apparent from the Trial Examiner's analysisthathe concluded, and properly so, that in thecircumstances here the employees were given noopportunity to comply with the union-security clauseand join the Union unless they signed the card whichauthorized the deduction of dues. Accordingly, anemployee had no alternative and no choice but toauthorize the checkoff or lose his job, and hence itsuse was coercive. The essence of this finding is thateach employee has a right to sign or not to sign acheckoff authorization4 and he must be given theopportunity to decide this for himself. Therefore,where only the dual-purpose card is available to anemployee who wishes to comply with his obligationunder a union-security clause, it deprives the em-ployee of his right to select the method by which hewill pay his periodic dues to the Union. If this samedual-purpose card were offered with the option tocross out the checkoff authorization or were sub-mitted along with another which omitted the check-offauthorizationandeach employee had hisuncoerced choice as to the manner in which he wouldsign, it seems clear that no violation would be found.'Therefore, the remedial order should provide that theRespondents cease and desist from using such adual-purpose card unless it is made clear to employeesthat they have an alternative means of applying formembership without authorizing a checkoff, and inadopting the Trial Examiner's Recommended Order,we shall amend the relevant paragraph in this respect.voluntary decision to be made by each individual employee, and majorityapproval could not negate the statutory right of each dissenting memberto decide for himself whether or not to make such retroactive payment.3The language of the card is set forth in full in Appendix A to the TrialExaminer's Decision Briefly, the card contains two paragraphs,the firstrequesting and accepting membership,and the second authorizing theemployer to deduct amounts of money due to the Union4 American Screw Company,122 NLRB 485 at 489.5E.g., SimmonsCompany,150 NLRB 709, 711-712. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe note, further, that the Trial Examiner, inordering reimbursement of the unlawfully compelledretroactive dues payments, failed to order that suchrepayment include interest at 6 percent, in accor-dance with Board policy set out inIsis Plumbing &Heating Co ,138 NLRB 716. Therefore, in computingthe amounts due pursuant to the RecommendedOrder, interest in this amount shall be included.In all other respects we shall adopt the remedialorder recommended by the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent Inter-national Union of District 50 and Local Union No.14029, International Union of District 50, UnitedMine Workers of America, their officers, agents, andrepresentatives, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified:1.Delete paragraph 1(e) and substitute the follow-mg therefor:"(e)Using a card entitled "Membership Applica-tion and Check-off Authorization," or any similardual-purpose card which serves as both a unionmembership application and as a dues checkoffauthorization in securing the membership of anyemployees covered by a collective-bargaining contractunder which employees are to become or remainunion members as a condition of employment, unlesssuch employees are clearly and unequivocally offeredan alternativemeans of applying for membershipwithout authorizing a checkoff."2. In paragraph 1(f), delete the commas and thephrase "or in any other manner" following the phrase"In any like or related manner."3.Delete the third indented paragraph of thenotice attached to the Trial Examiner's Decision andsubstitute the following:WE WILL no longer use a card entitled "Member-ship Application and Checkoff Authorization," orany similar dual-purpose card which serves as botha union-membership application and as a dues-checkoff authorization in securing the membershipofany employees covered by a collective-bargaining contract under which employees arerequired to become or remain union members as acondition of employment, unless such employeesare clearly and unequivocally offered an alternativemeans of applying for membership without autho-rizing a checkoff.4. Delete the periods in the fifth and sixth indentedparagraphs of the Notice attached to the TrialExaminer's Decision and add to each of them thefollowing: "with interest thereon at 6 percent perannum."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: Upon a charge,and an amended charge, filed on October 24, 1967, respec-tively, by George Haberle, an individual, the General Counselof the National Labor Relations Board issued a complaint onDecember 28, 1967, against International Union of District 50and Local Union No. 14029, International Union of Distract50, United Mine Workers of America, hereinafter referred tojointly as the Respondent, and separately as the Internationaland Local No. 14029, respectively, alleging that the Respon-dent has engaged in certain unfair labor practices in violationof Sections 8(b) (1) (A) and (2) and 2(6) and (7) of theNational Labor Relations Act, as amended (61 Stat. 136),hereinafter referred to as the Act. Thereafter, the Respondentfiled a timely answer to the complaint denying the commissionof any unfair labor practices.Pursuant to notice, a hearing on the complaint, as amendedat the hearing, was held before me on February 8 and 9 andMarch 4, 1968, at Newburgh, New York, at which hearing allpartieswere represented by counsel and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, and toengage in argument. Subsequent to the close of the hearing, atimely brief was filed by counsel for the RespondentUpon the entire record in this case, and from myobservation of the witnesses and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalongwith the consistency and inherent probability oftestimony"(Universal Camera Corp. v N.L.R.B.,340 U. S474, 496), 1 make the following:FINDINGS AND CONCLUSIONS1.COMMERCEThe Ruberoid Company, a division of General Aniline andFilm Corporation, a Delaware corporation, hereinafter referredto as Ruberoid or the Company, maintains its office and placeof business at Vails Gate, New York, where it is engaged in themanufacture, sale and distribution of tiles, roofing and relatedproducts.During the past calendar year, this Companypurchased and caused to be transported to its plant in VailsGate, tiles, roofing, and other goods and materials valued inexcess of $50,000, of which amount goods and materialsvalued in excess of $50,000, were transported and delivered toitsplant in interstate commerce directly from States otherthan the State of New York. During the same period, thisCompany manufactured, sold and distributed at its plant,products valued in excess of $50,000, of which amountproducts valued in excess of $50,000 were shipped from saidplant in interstate commerce directly to States other than theState of New York. The parties agree, and I find, that thisCompany is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. INTL. UNION OF DIST. 50, UMW89IITHE LABOR ORGANIZATIONS INVOLVEDIt is undisputed and I find that International Union ofDistrict 50, United Mine Workers of America, and Local UnionNo. 14029, International Union of District 50, United MineWorkers of America, are labor organizations within themeaning of Section 2(5) of the Act.employees covered by this Agreement and hired on or afterits effective or execution date, whichever is the later, shallon the thirty-firstdayfollowing the beginning of suchemployment become and remain members in good standingin the Union.Inaddition to the union-secunty clause,the collective-bargaining agreement also contained the followingcheck-offprovision:IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether, on various dates during the months of April,May, and June 1967, the Respondent's officers threatenedemployeeswith discharge or loss of retroactive contractbenefits if they failed to sign check-off authorization cards (a)for the deduction of union dues, and (b) for the deduction ofretroactive union dues for a 3-month period during whichtherewas no union-secunty contract in existence, therebyunlawfully inducing the employees to sign such check-offauthorizations in violation of Section 8(b) (1) (A) of the Act.2.Whether, assuming that check-off authorizations wereobtained from employees in such manner, by causing theCompany to make dues deductions, including retroactive duesdeductions, based upon such authorizations, the Respondentviolated Section 8(b) (2) of the Act.B.The FactsPrefatoryStatementOn January 5, 1967,' shortly after the expiration of acollective-bargainingcontractwith another union and anelection at the Ruberoid plant, District 50 was certified as thebargaining representative for a unit of production and mainte-nance employees employed by the Company Thereafter, on orahout February 3, bargaining commenced between the Unionand the Company. On April 9, at a general union membershipmeeting called for the specific purpose, the employees ratifiedthe terms of a proposed collective-bargaining agreement. OnApril21, this contract was executed by officials of theCompany and representatives of District 50 and of LocalUnion No. 14029. The contract, of 3-year duration, was maderetroactively effective from January 1, 1967, and contained,inter alia,the following valid union-secunty clause requiringmembership in the Union as a condition of employment.Union Membership. Section 3.1It shall be a condition ofemployment that all employees of the Company covered bythisAgreement who are members of the Union in goodstanding on the-effect ve_or execution date of this Agree-ment, whichever is the later, shall remain members in goodstanding and those who are not members on the effective orexecution date of this Agreement, whichever is the later,shallon the thirty-first day following the effective orexecution date of this Agreement, whichever is the later,become and remain members in good standing in the Union.Itshallalsobe a condition of employment that allIUnless otherwise specified,all datesrefer to the year 1967Check-offSection3.2Upon the receipt of a writtenassignment and authorization signed by the employeeswhich form shall meet the requirements of Section 302(c)of the Labor Management RelationsAct of 1947, theCompany will deduct each month, from the wages dueemployees,such initiation fees, membership dues and legalassessments in amounts designated by the Union. TheCompany will make payment of said sum on or before thefifteenth(15th) day of each month to the InternationalUnion of District 50, United Mine Workers of America,1435 "K"Street,N.W.Washington,D.C. 20005. Saiddeductions will be made from an employee's first paycheckineach calendar month for initiation fees and dues.Check-offauthorization cards will be submitted to theCompany through the Financial Secretary-Treasurer of theLocal Union and such submission will not be made morethan twice each month.A check-offlistshall accompany the deductions settingforth the name and the amount of dues, initiation fees anda copy of said deduction list shall be forwarded to theRegional Office and the Fmancial Secretary of the localunion.The said hst shall also contain the names ofemployees from whom there were no deductions made andthe respective reasons.During this early spring period, the Union was engaged inobtaining employee signatures on a dual-purpose card entitled"Membership Application and Check-Off Authorization." Thiscard contains two paragraphs,the first providing for member-ship in District 50, and the second, authorizing the employerto deduct from wages and to turn over to District 50 amountsof money lawfully required as a condition of obtaining andmaintainingmembership in good standing.These two para-graphs are followed by blank spaces for the employee'ssignature and other data.2By letter datedApril27, accompanied by signed employeecheck-offauthorization cards of the type noted,the Unionrequested that the Company make dues deductions fromemployee pay at the rate of 4 dollars per month retroactivelyeffectiveas of February 1 The letter from District 50'sRegional Director, Charles Retty, addressed to Plant ManagerRobert Van Buren, read as follows-Dear Sir.Enclosed please find a partial list of employees, togetherwith Check-Off Authorizations, authorizing the deductionof Union Fees. This is in line with our recently negotiatedLabor AgreementThe monthly dues are Four Dollars ($4 00) per monthand are to be deducted beginning with the month ofFebruary, 1967.2 Becauseof theimportance of this card to the issues in this case, it hasbeen reproduced in full and attached hereto asappendix A. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor all new employees hired afterApril 21, 1967, therewill be an InitiationFee of $25.00 in additionto the $4 00per month Union dues.Your cooperation in this matter will be appreciated.Very Truly yours,CHARLES J. RETTYRegional Director.Thereafter, on or about May 5, pursuant to the Union'srequest, the Company deducted from retroactive employeepaychecks retroactive union dues in the amount of $12 for themonths of February, March, and April for 173 employees 3Thus in making these dues deductions on May 5, theCompany did so after having received from the Unioncheck-off authorization cards from every employee in itsemploy,with the exception of one, covered under thecollective-bargaining contract.April 9MeetingBecause a portion of the Respondent's defense rests uponmatters pertaining to the 2 p.m., membership meeting at theAmerican Legion Hall on April 9, which had been called forthe purpose of ratifying the proposed contract, considerabletestimony was elicited with respect to topics discussed and thevote that was taken An hour or so prior to this meeting, anExecutive Board meeting was held, attended by Internationalofficials,Retty, William Pohmer, and Joseph Gentile, by Localofficers Isam Brown, George Baptist, Robert Snowman, andCharles Smith, and by six or seven union negotiating commit-teemembers. At this meeting the agenda for the membershipmeeting was discussed, the contract negotiations with theCompany were reviewed, and then the question arose as to thefinancial obligations of themembersAt this point Rettyexpressed his position to the effect that since the monetarybenefits were to be retroactively effective to January 1, andsince "we have performedmany services for the employeesfrom January 1," it was only fair that the monthly dues shouldbegin as of February 1. Without dissent, it was agreed by allpresent that the dues would go back to February, and Rettywas instructed by the Executive Board to inform the member-ship of this decisionAt the membership meeting that followed,4 signatures oncheck-off slips were solicited by men standing at the door asthe employees entered, as well as when they left. The meetingwas opened by Local Union President Brown, who then turneditover to InternationalRepresentativePohmer Pohmerreviewed for the membership what had transpired over the 13negotiation sessions with the Company and explained thehighlightsof the final contract proposal. When Pohmerfinished, he turned the meeting over to Retty who told themembership that the Executive Committee had approvedunion dues going back to February 1, and that their dueswould be made retroactive to February 1. Retty also explainedthat dues would be 4 dollars per month, and that there wouldbe no initiation fee for employees who had been members ofthe former union.5 At some point, each member of thenegotiating committee got up and said a few words concerningthe negotiations There followed a rather lengthy question andanswer period, during which no questions or objections wereraised pertaining to the retroactive application of the dues Atthe conclusion of this period Retty attempted to take a handvote, but due to confusion, decided on a "division of thehouse" procedure. The vote resulted in 96 affirmative votesand 28 against 6There exists a real and important conflict in testimony as tothe purpose of the vote While it is conceded that only onevotewas taken, and that that involved the acceptance orrejectionof the proposed contract, Pohmer, Retty, andGentile, the three International officials, assert that themembership was also voting on the question of the retroactivedues, that it was presented to the membership as a packagedealOn the other hand, the testimony of a number ofemployee witnesses, including local union officer, GeorgeBaptist, indicate that the vote was taken solely to reject oraccept the contract. I find the latter to have been the case.First, I am inclined to give credence to the testimony of theseemployee witnesses, each of whom impressed me with hisdemeanor on the witness stand,7 over that of Pohmer, Retty,and Gentile. Pohmer, on direct examination, testified that thevotewas a joint proposition involving both dues and thecontract. In his pretrial affidavit, however, Pohmer did notmention dues, and stated that "on April 9, the membershipvoted to ratify the contract." Pohmer's explanation oncross-examination for not mentioning the dues aspect of thevotewas completely unconvincing, namely, that the Boardagent told him at the time that there was nothing to the caseagainst the Union and that it would be thrown out Retty, too,was not convincing on this point, admitting that his instruc-tions from the Executive Board were to "tell" the employeesof the retroactive dues decision and testifying that "I was theone that told them." Retty, who further admitted that,because no one raised a question about paying retroactive dueswhen he announced it, he assumed that there was no objectionto it, avoided the question on cross-examination as to why, inview of this, he felt it necessary to include the matter in thecontract vote. Gentile's credibility suffered at the very outsetof his taking the stand by his flippant, smart aleck remarks,reflecting a lack of respect for the proceeding. Secondly, at theearlierExecutive Board meeting, in directing Retty to "in-form" the employees of the decision of the Executive Board,there was no suggestion or mention made that Retty shouldput the matter to a membership vote. Thus, none having been3 in addition to the 173 employees,the Company also deducted 9dollars dues for one employee who commenced work late in the month ofFebruary and the 4-dollar April dues of six employees who appear to havecommenced their employment toward the latter part of March.4 While thefacts are not in dispute as to the matters relating to theExecutive Board meeting,because of the time interval, involved there isunderstandably a conflict in testimony,for the most part minor, withrespect to portions of the membership meeting With one exceptionhereafter discussed,the following factual recitation is based upon asynthesis of the testimony proffered by some 13 witnesses who werepresent.5From the record it appears that under a union-security agreement, allemployees had been members of the former union.6 Although this meeting was referred to throughout as a membershipmeeting, it appears that it was open to all employees,whether or not theyhad signed up with the Union, and that all were permitted to take part inthe vote7 These included,in addition to Baptist,who was called by the GeneralCounsel as a 43(b) witness, Walter Lake, George Haberle, Edward Kodara,James Atkins, and Donald Lake. INTL. UNION OF DIST. 50, UMWcontemplated, I find it difficult to believe that Retty unneces-sarilywould take it upon himself to incorporate the matter, towhich there had been not one objection raised, with the voteon the proposed contract, with respect to which a largenumber of questions had been asked. Based upon the record asa whole, I find that the decision to make the 4 dollar monthlydues retroactive to February 1 was made by the Internationalofficers with the concurrance of the Local's officers, that suchwas announced to the employees attending the April 9 meetingasa fait accompli,and that the proposal put to the employeesat the meeting was confined to their acceptance or rejection ofthe contract.Alleged ThreatsThe thrust of the alleged violation herein is predicated uponthe conduct of Respondent's officials with respect to obtainingemployee signatures on check-off authorization cards follow-ing the April 9 membership meeting.8 Throughout thefollowing factual recitation in this regard, in each instance thecard in question is the dual purpose card discussed above andset forth in appendix A, the only card used by the UnionhereinFourteen-year veteran employee, Donald Lake, testifiedwithout contradiction that on April 9, he approached UnionOfficer Baptist in the shop and told him that there wererumors around the shop that employees would lose their jobsif they did not sign check-off slips, and asked Baptist if theywere true Baptist replied that they were right. Lake did notsign a card at this time, but 3 weeks later, he asked Baptist fora card and signed it.9Two or three days after the April 9 union meeting,employee Edward Kodara, a 16-year veteran with the Employ-er,was approached by President Isam Brown who told him "tosign this slip, check-off slip because I [sic] won't sign in 30days I will be out a job." Kodara testified that when he toldBrown that he did not think he would sign at that time, Brownadvised Kodara that "your job depends on it. You won't signit.You got 30 days." 10Employee Orin Cox testified that during a lunch roomconversation before the contract was signed, Brown asked himto sign the "union dues card." When Cox refused, Brown saidhe "would be sorry," and that he "would lose his job if he didnot sign the card." According to Cox, he heard Brown andBaptist on several occasions, tell employees in the lunch roomthey would not get retroactive backpay and would lose theirjobs if they did not sign the slip. Cox later signed a check-offcard.' 1According to the unrefuted testimony of employee JamesGogerty, in his 22nd year with the Company, on one occasioninMarch or April, which I find to have been the latter, whileengaged in a conversation with three or four employees in thecompany lunch room, in reply to a question of what would8 An undeterminednumber of employees signed such cards volun-tarilywithno apparent objection when solicitedto do so at the April 9meeting9 As April 9 falls on a Sunday,I assume thatLake mayhave been a dayor two off on his testimony.Nevertheless, I find thatthis occurred aboutthis time,which was before thecontract was executed.10 Isam Brown, no longer presidentof Local Union No. 14029, didnot testifyin this proceeding and accordingly,any statements attri-buted to him throughoutthis recitation remain unrefuted.91happen if the employees did not sign the check-off slip, Brownanswered, "Well, you like your jobs, don't you." When thiswas followed with a more direct question of whether theywould be fired if they refused to sign check-off authorizationcards,Brown repeated, "you like your jobs, don't you "Gogerty subsequently signed a check-off authorizationslip. Inaddition to Cox and Gogerty, Walter Lake also testified that,on one occasion in April, Brown told the men in the lunchroom to "sign the slip within 30 days or lose their job."Michael Marrota, an employee with 19 years' tenure withtheEmployer, also testified that on one occasion beforesigning a check-off card, which he did on April 22, Brown tolda few employees, including himself that they had to sign a cardwithin 30 days or they would not get their backpay.12On April 21, a meeting was held in the company conferenceroom, primarily for the purpose of executing the collective-bargaining contract previously ratified by the membershipThis meeting was attended by International Officials Pohmerand Retty, by all of the local union officers, and by severalemployee members of the bargaining committee. During thecourse of the meeting, but after the signing formalities hadbeen completed, according to the unrefuted testimony ofGeorge Haberle, a member of the bargaining committee and a17-year veteran with the Company, both Pohmer and Rettystressed the point that, "the boys would have to get going onthese here check-off slips to get them signed," that "those thatdidn't sign would be given 30 days and would possibly befired," and "those that didn't would lose their jobs."Employee Richard Bailey, like Haberle, a member of theemployee bargaining committee, testified that at this meeting,after he signed a card proffered by Pohmer and in reply to hisquestion of what would happen to employees who did not signthe card, Pohmer replied that they had 30 days to make uptheirminds, "otherwise they are out." Pohmer's testimony inthis regard indicates that, in reply to Bailey's question, he toldBailey that as of the date of the contract, employees had 30days within which to join, and that "we would like to try, ifpossible, to get check-off authorization for the convenience ofthe man," to protect him from inadvertent dues delinquency.Primarily for reasons relating to Pohmer's veracity, heretoforenoted, I credit Bailey's version of the conversation.Employee Joseph Woody, another employee member of thebargaining committee, and a 13-year employee with theCompany, testified that at this meeting, President Isam Browntold Pohmer that they were having trouble with some of thefellows refusing to sign check-off slips, and asked him whatcould be done about it or what would happen to the fellowwho did not sign. Pohmer allegedly replied that, after 30 dayshis job would be terminated.Following the meeting, George Baptist, recording secretaryfor Local 14029, approached employee Walter Lake, a 19-yearveteran with the Company, with a pad of authorization cards,saying that he was directed by the International officials "totell the men to sign these slips or within 30 days they would11While Cox,as a witness, left much to be desired, having had hisrecollectionrefreshedon crucial matters by referring to his pre-trialaffidavit, in view of the fact thatadditionalcredible testimony iscorroborative generally of his versionof the lunchroom conversation, Igive it credence.12 It should be noted, that with the possible exception of the lastincident, the above threats byBrown and Baptist involvingcheck-off slipsappear tohave occurred before the April21 execution of theunion-security contract and, therefore,beforetherewas even arequirement thatemployees join the Unionwithin 30 days. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDlosetheir jobs." Baptist then told Lake "sign the slip,check-off slip within 30 days or lose your job." While thequotations are taken from the testimony of Lake, Baptistfreely admitted that lie had said this to Lake and that it wasbased upon Retty's statement made to other union officialsand employee members of the bargaining committee at theclose of the meeting that the check-off cards had to be signedwithin 30 days or the job of the employee refusing to signwould be terminated 13The following day, April 22, Marrota went to RobertSnowman, secretary-treasurer of Local 14029, and asked himif he had to sign the check-off slip now that the Union was in,and received a reply that he had to sign within 30 days. WhenMarrota repeated Snowman's answer, saying "you have to signitfor 30 days or else?" Sanner replied, "yes." Marrota, afraidof losing his job, then signed a card and gave it to Snowman.On April 24, 3 days after the meeting in the companyconference room, according to the credited and uncontradic-ted testimony of Kodara, he talked with Baptist, and askedhim if he would really lose his job if he did not sign thecheck-off card within 30 days. Baptist replied "Yes." We havebeen told by Mr Pohmer if the men won't sign the check-offslip then [sic] lose the job." Kodara signed. On this same date,April 24, in the company lunch room, Brown told 21-yearemployee James Atkins, who twice previously had refused tosign a check-off card, that if he did not sign the card within 30days he would be out of a job Atkins then signed the card.According to the credited and unrefuted testimony ofemployee Vincent Cangilosi, 15 years with the Company, hesigned a card on April 25 because Brown told him everybodysigned a card and if he did not sign one within 30 days hewould lose his job. Employee Allen Oldham, 9 years withRuberoid, testified without contradiction that he signed a cardon April 26 after Brown told him that he had to sign it inorder to get backpay. Ten-year veteran Vincent Mastrellatestified that, after twice refusing Brown's request to sign acard, Brown approached him again with a card on April 26 andtold him to "sign or else." When asked by Mastrella "elsewhat?", Brown answered, "or else you are going to be out."Mastrella signedEmployee Richard Sanner testified that some time prior tothe employees' receiving their retroactive paychecks, whichwould place it in late April or early May, Brown approachedhim in the locker room and told him that he "had to sign thischeckoff slip." When Sanner asked why, Brown said that if hedid not, he would be fired and would not receive his backpay.Sanner then signed the check-off card. The following day,having heard employees the night before discussing 3 months'back dues, Sanner went to Brown and asked him if they hadto pay 3 months' back dues. Brown replied in the affirmative,to which Sanner said that he read the check-off slip and it didnot say anything about back dues. Brown made no reply.Finally,Walter Lake testified that in June, Pohmer andGentile,who were visiting the plant, called him into the13 Based in partuponthe testimony of Baptist,Walter Lake,Haberle,Bailey, andWoody, which I find to be credible,Ifind the testimonialattemptsof Pohmer and of Retty to tiethese threatsinwith themembershiprequirementof the union-security contractrather than to thecheck-offauthorizations to be unpersuasive,and I do not credit theirtestimony in this regard.14 I do not credit Pohmer's testimony to the extentthat it conflictswiththatof Lake. Lake, to this day, is the only employeestillworking atthe plant whohas notsigned a check-off, and in fact,has not even joinedthe Union.lunchroom and suggested that he get on the bandwagon withthe rest of the boys and sign the check-off slip. When Lakerefused, Gentile allegedly said that, "we insist on you signing "Lake then asked whether, if he signed, would he have to paydues back to February, and was told that he would. Gentilewas not questioned on this incident, but Pohmer testified thaton this occasion he talked with Lake, explaining the benefitsaccruing from the contract Pohmer admitted requesting Laketo sign an application, telling him that he would "like to getthe place all on a check-off," but that when Lake refused,there was nothing further he could do about it.1 4Analysis and ConclusionsThe General Counsel contends that, in violation of Section8(b)(1)(A), employees were coerced into signing check-offauthorization slips by threats of losing their jobs and retro-active pay benefits, that, by the same threatening conduct,employees were coerced into signing check-off slips authoriz-ing retroactive dues deductions during a period when nounion-security agreement was in effect and therefore during aperiod when there existed no contractual obligation to do so asa condition of employment General Counsel further assertsthatRespondents violated Section 8(b)(2) by causing theCompany to make dues deductions and retroactive duesdeductions based upon coercively obtained check-off authori-zation cards. The Respondent, in denying the commission ofany violation, asserts that there were no threats made whichwould constitute violation of Section 8(b)(1)(A), in effect,arguing that the statements attributed to Respondent's offi-cialswere geared to the valid 30-day union membershiprequirement rather than to the check-off authorization, andthat at the April 9 meeting the members voted to pay 3months' retroactive dues,which constitutes a permissivevoluntary act by the members, validating the Union's action insubsequently requesting the Company to make the retroactivedues deductionTreating first with each of the two premises upon which theRespondent's positionrelies,Ihave already found that thestatementsmade to employees by Respondent's officials,Pohmer, Retty, Baptist, and Brown, during this period, weredirected to the signing of check-off authorizations and not tothe 30-day membership requirement contained in the union-security provisions of the collective-bargainingcontract. OntheRespondent's second position,again,Ihave made thefinding, above, that thedecisionto make the dues requirementretroactive to February 1, was made by the Respondent'sofficials and announced to the members on April 9, with novote having been taken on the matter.' 5 Furthermore, theevidence in this case clearly supports a finding that theCompany's employees, generally, were led to believe, contraryto the fact, that they were required to sign a check-offauthorization in order to keep their job, and that theleadershipof both the International and the Local was15 Belatedly, it would appear, the Respondent made a slight effort tolead one to believe that the 3-month retroactive dues was in fact aninitiationfee.There is credible evidence throughout the recordestablishing the fact that such was not the case and that, from the veryoutset, noinitiationfee for anyone who was employed prior to theexecution of the contract was contemplated. Even Union Officer Baptisttestified that during this period he was unaware of retroactive dues beingequated to a form of initiation fee. INTL. UNIONOF DIST.50, UMWresponsible for creating this erroneous impression, both throughdirect statements and answers to employee inquiries and throughthe use of the dual-purpose card. 16 This, together with theRespondent's announcement on April 9 concerning the 3-monthretroactivedues, requires the finding that in signing thecheck-off, the employees were aware that they were authorizingthe deduction of monthly dues as well as retroactive dues fromtheir pay.'Coupling these findings with the threats of loss ofjobs and/or loss of contract benefits made by the Respondent'sofficials in their attempts to secure check-off authorizationsfrom employees, as recited above, some of which were madeeven before the contract was executed, the ulterior design of theRespondent's action is inescapable 18Turning briefly to the General Counsel's position, withwhich I must wholeheartedly concur, under Section 7 of theAct it is axiomatic that an employee has a right to sign or notto sign a check-off authorization, whether there exists aunion-securitymembership requirement or not.' 9 Accord-ingly, threatening employees with discharge or with loss ofcontract benefits for refusing to sign a check-off authorization,such as was the case here, clearly constitutes a violation ofSection 8(b)(1)(A) of the Act, and I so find. Furthermore, it isalsowell-established that a union shop contract cannot beretroactively applied as to require employees to pay uniondues during a period when there existed no contractualobligation for them to do so as a condition of employment.'In theNamm's, Inc.,case the Board made it clear that "backdues are plainly more than periodic dues or initiation fees thatcould be lawfully imposed by a labor organization uponemployees covered by a union-security agreement as a con-dition of obtaining membership in good standing." Thus, heldthe Board, "the Union's requirement of back dues to achievemembership in good standing, which the union shop agreementmade a condition of employment, necessarily conveyed theimplied threat to employees that they risk discharge.s2 rAccordingly, I find that by requiring and coercing employeesto sign check-off authorizations for the deduction of retro-active dues for the months of February, March, and April1967, during which period no union shop contract existed, theRespondent necessarily restrained and coerced employees inthe exercise of their rights guaranteed by Section 7 andthereby violated Section 8(b)(1)(A) of the Act.22 It follows, Ifind, that by causing the Company to make retroactive duesdeductions, and, in fact, any dues deductions from employees'pay based upon coercively obtained check-off authorizations,the Respondent violated Section 8(b)(2) of the Act.23Apart from the rationale of the above, but directly relatedthereto, it is apparent that the vehicle which enabled theRespondent to accomplish that which it set out to do, namely,16 As tothe International,Baptist's testimony suffices tohold theInternational officials responsible for directing and imparting misinforma-tion to employees,testimonythat at the April21 meetingRetty toldthose present,includingLocal officersand employee members of thebargaining committee,that the check-off cards had to be signedwithin 30days or the job ofthe employee refusing to sign would be terminated.17 That employeesgenerallywere aware of thisfactdoes notnecessarily indicate thattheywerein agreement with it. Haberle'stestimony,infact, reflects that,atone point at least,therewasconsiderable employee concern in this regard for a petition with some 92employee signatures had been circulated to stop dues until an explanationwas forthcoming as to the retroactive dues requirement.18 I deem it unnecessaryto make specific findings ofcoercion withrespect toeach incident alluded herein. While one or two of the statementsmade by Respondent's officials may not have amounted to threatsperse,93to obtain check-off authorizations from all unit employeesand, thereby, to secure retroactive dues from all unit em-ployees, was the dual-purpose "Membership Application AndCheck-offAuthorizationCard."In signingthiscard, inconformitywith the membership acceptance of the firstparagraph, an employee agrees "to pay all reasonable amountsof money lawfully required as a condition to obtain andmaintainmembership in good standing." Pursuant to thecheck-off authorization provision of the second paragraph, theemployee agrees to permit his employer to deduct from hiswages and turn over to the Union "all such amounts of moneyabove outlined and limited to the amounts provided in" thecollective-bargaining contract.A perusal of the contract,including the membership requirement, reflects that no speci-fic amounts of money are set forth. The check-off provision ofthe contract, however, states in part that, upon receipt of anemployee check-off authorization, the Company will deducteach month from wages, such initiation fees, membership duesand legal assessments "in amounts designated by the Union."Viewing this whole picture, it is readily apparent that theUnion has an employee at its mercy. For, under the validunion-security contract, he is required to join the Union and toremain a member of the union as a condition of employment.Under the procedure here, the only way that he can complywith the law and join the Union is to sign an application cardwhich, by reference to the contract, provides, additionally, forthe Company to check off dues from his pay "limited" toamounts "designated by the Union." Thus, he has been givenno alternative and no choice but to sign this card if he wants tokeep his job. In so doing, he has been required to agree tomore than that to which he can lawfully be made to agree,namely, to authorize a check-off. While arising in a differentcontext, and admittedly under quite distinguishable facts,nevertheless, the practice here is not too far from that whichthe Board long ago denounced in theParker Brotherscase.24There, in a Section 8(a)(2) assistance situation, the contractalone contained the unlawful ingredients by providing in partthat "the Company agrees that each new employee when hiredshallbe presented with a printed form of application formembership in the Union, which shall contain an authorizationfor deduction from the employee's pay in the amount of hisinitiation fee and monthly fees in the Union which form shallbe executed by the new employee ...... The coercion result-ing from theParker Brotherssituationisnot unlike thatinherent in the procedure adopted herein by the Respondent. Ifind that where, as here, a dual-purpose check-off card alone isused by a union to obtain union membership under aunion-security contract with an employer,its use is illegalthey, made in conjunction with the dual-purpose card,certainly werecoercive,and I so find.19AmericanScrew Company,122 NLRB 485 at 489.20 Namm's, Inc,102 NLRB 46621 In this regard, see also, theEclipse Lumber Company,Inc., 95NLRB 464;Colonie Fibre Co. v. N.L R.B.,163 F 2d 65 (C.A. 2),New York Shipbuilding Corp,89 NLRB 1446, andGeneral Ameri-can TransportationCorp.,90 NLRB 239.22 SeeLocal 140, Furniture Workers,109 NLRB 326 at 327.23 Even, contrary to the fact,had there been a membership vote onApril 9 in favor of the retroactive dues proposition,itwould not, in myopinion, have altered this finding, for the principle of Namm's, Inc., andthe other cited cases would still prevail.24Parker Brothers and Company, Inc.,101 NLRB 872 94DECISIONS OFNATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of RuberoidCompany, a division of General Aniline and Film Corporation,set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV THE REMEDYIt having been found that the Respondents have engaged inunfairlaborpracticeswithin themeaning of Section8(b)(1)(A) and (2) of the Act, it is recommended that theRespondents cease and desist therefrom and that they takecertain affirmative action which is necessary to effectuate thepolicies of the Act.It has been found that the Respondents unlawfully coercedemployees into signing union check-off authorizations for thededuction of dues and retroactive dues, the latter covering a3-month period when there was no union-security contract inexistence. It has also been found that, based upon saidcoercively obtained check-off authorizations, the Respondentsunlawfully caused the Company to make improper employeedues deductions and retroactive dues deductions Therefore, itisonly fitting and just, and I recommend, that the Respon-dents be made to reimburse employees for (a) any dueschecked off pursuant to coercively obtained check-off authori-zations for any period prior to May 22, 1967, the cut-off datewhen, under the union-security agreement, all employees whowere employed on the execution date of the contract werelegally required to submit dues to the Union, and (b) any3-month retroactive dues checked off pursuant to coercivelyobtained check-off authorizations or pursuant to any check-offauthorization which was signed by an employee who was ledto believe that he was required to make such payment as acondition of continued employment.These provisions are not intended to require the Respon-dents to reimburse any employee who voluntarily wishes tocontribute to the Respondent the 3-month retroactive duespayment. However, since it was the Respondents' act whichled employees generally to believe, contrary to the fact, thatthey had to make this retroactive dues payment, in conjunc-tion with the union-security provision of the contract, it restsupon the tortfeasor "to disentangle the consequences forwhich it was chargeable from those from which it wasimmune."25 Accordingly, the burden rests upon the Respon-dents to show, during the compliance stages of this proceedingthat any given employee voluntarily agrees to his 3-monthretroactive dues payment being retained by the RespondentsQuestions concerning dues reimbursements to employees areto be determined during these stages.Furthermore, in view of the fact that the dual purpose cardused by the Respondents herein lent itself readily to theunlawful obtaining of employee check-off authorizations, forreasons set forth heretofore, I recommend, as a necessaryremedial course of action that the Respondents, InternationalUnion of District 50, and Local Union No. 14029 of District50, United Mine Workers, be required to cease and desist fromfurtheruseof this card, or any similar card, in theirrelationship with employees of this Employer or any employerwith whom either has a union-security contractual relation-ship under which employees are required to become andremain union members as a condition of employment.Because of the character and the scope of the unfair laborpractices engaged in by the Respondents, it is recommendedthat the Respondent cease and desist from in any othermanner interfering with, restraining and coercing, employees inthe exercise of the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon theentire record in this case, I make the following-CONCLUSIONS OF LAW1The Respondents, International Union of District 50,and Local Union No 14029, International Union of District50, United Mine Workers of America, are labor organizationswithin the meaning of Section 2(5) of the Act2Ruberoid Company, a division of General Aniline andFilm Corporation is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.3By threatening employees with discharge and loss ofretroactive contract benefits if they failed to sign unioncheck-off authorizations for the deduction of union dues, theRespondents engaged in, and are engaging in, unfair laborpractices within the meaning of Section 8(b)(1)(A) of the Act4 By threatening employees with discharge and loss ofretroactivecontract benefits if they failed to sign unioncheck-off authorization for the deduction of retroactive uniondues for a 3-month period during which there was nounion-security contract in existence, the Respondents engagedin,and are engaging in, unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act5.By causing Ruberoid Company to make dues deductionsfrom the pay of employees based upon coercively obtainedcheck-off authorizations the Respondents engaged in, and areengaging in, unfair labor practices within the meaning ofSection 8(b)(2) of the Act6By causing Ruberoid Company to make retroactive duesdeductions from the pay of employees for a 3-month periodduring which there was no union-security contract in exist-ence, the Respondents engaged in, and are engaging in, unfairlabor practices within the meaning of Section 8(b)(2) of theAct.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this matter,it is recommended that International Union of District 50, andLocal Union No 14029, International Union of District 50,UnitedMineWorkers of America, their respective officers,agents, and representatives, shall1.Cease and desist from:(a)Threatening employees with discharge and loss ofretroactive contract benefits if they fail to sign union check-offauthorizations for the deduction of dues.25 N.L.R Bv RemingtonRand, Inc.,94 F 2d 862 (C A 2) INTL. UNIONOF DIST. 50, UMW95(b) Threatening employees with discharge and loss ofretroactive contract benefits if they fail to sign union check-offauthorizations for the deduction of retroactive dues for a3-month period during which there was no union security-contract in existence(c)Giving effect to any check-off authorization cardsthatwere coercively obtained and causing the RuberoidCompany to make dues deductions from the pay of employeesbased upon such authorizations(d) Causing the Ruberoid Company to make retroactivedues deductions from the pay of employees for a 3-monthperiod during which there was no union-security contract inexistence(e)Using a card entitled "Membership Application AndCheck-off Authorization," or any similar dual purpose cardwhich serves both as a union membership application and as adues check-off authorization, in the Respondents' relationshipwith employees of Ruberoid Company or the employees ofany employer with whom either Respondent has a union-security contractual relationship under which employees arerequired to become and to remain union members as acondition of employment(f) In any like or related manner, or in any othermanner, restraining or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act2Take the following affirmative action which is necessaryto effectuate the policies of the Act(a)Reimburse employees for any dues checked offpursuant to coercively obtained check-off authorizations forany period prior to May 22, 1967, as set forth above in thesection entitled, "The Remedy."(b)Reimburse employees for any retroactive dueschecked off for the months of February, March, and April,1967, or any portion thereof, pursuant to coercively obtainedcheck-off authorizations or pursuant to any check-off authori-zationwhich was signed by an employee who was led tobelieve that he was required to make such payment as acondition of continued employment, as set forth above in thesection entitled "The Remedy "(c)Post in conspicuous places in its office and unionhall, in Newburgh, New York, and at its offices in the FiskBuilding, West 57th Street, New York City, including all placeswhere notices to its members are customarily posted, copies ofthe notice attached hereto marked "Appendix B."26 Copies ofsaid notice, on forms to be provided by the Regional Directorfor Region 2, shall, after being duly signed by a representativeof each Respondent be posted immediately upon receiptthereof, and maintained by it for at least 60 consecutive daysthereafterReasonable steps shall be taken by the Respondentsto insure that said notices are not altered, defaced, or coveredby any other material.(d) Promptly, upon receipt of copies of said notice fromthe Regional Director, return to him signed copies for postingby Ruberoid Company, a division of General Aniline and FilmCorporation, it being willing, at all places where notices to theCompany's employees are customarily posted(e)Notify said Regional Director, in writing, within 20days from the receipt of this Trial Examiner's Decision, whatsteps the Respondents have taken to comply herewith.2726 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords "the Recommendations of a Trial Examiner"in the notice Inthe further event that the Board'sOrder is enforced by a decree oftheUnited States Court of Appeals,thewords,"aDecree of theUnited States Court of Appeals Enforcing an Order" shall be substi-tuted for the words"a Decision and Order."27 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector,in writing,within 10 days from the date of this Order,what stepsthe Respondent has taken to comply herewith "APPENDIX AMembership Application and Check-off AuthorizationDistrict 50, United Mine Workers of AmericaIhereby request and accept membership in District 50,United Mine Workers of America, and authorize it to representme in my behalf to negotiate and execute any and allagreements pertaining to wages, hours, and conditions of work.This power to act in my behalf expressly revokes and shallsupersede all previous authorizations which I may have givento any other person or organization for the purpose ofrepresentingme as an employee. The Constitution, Laws,Rules, Policies, Regulations and Edicts of the above Union andall amendments thereto shall be binding upon me In consider-ation for services rendered and to be rendered by the aboveSignatureAddressEmployed bySocial Security NoUnion, I agree to pay all reasonable amounts of moneylawfully required as a condition to obtain and maintainmembership in good standingMy employer, therefore, is hereby authorized to deductfrom my wages and turn over to the officer or representative,as designated in the applicable agreement, all such amounts ofmoney above outlined and limited to the amounts provided inthe applicable agreement between the above Union and myemployer, and this authorizationand assignmentshallbeirrevocable for the term of the applicable contract between theUnion and the Company or for one year, whichever is thelesser, and shall automatically renew itself for successive yearlyor applicable contract periods thereafter, whichever is thelessor,until I give written notice to the Company at least 60days and not more thandays before any periodic renewaldate of this authorization and assignment of my desire torevoke the same...Clock No. . ....... Date..... .This paper UNION MADE by District 50, UMWADist. 50 Form 528 Revised 11-1-60 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OFDISTRICT 50, AND LOCAL UNION No. 14029, INTER-NATIONAL UNION OF DISTRICT 50, UNITED MINE WORKERS,OF AMERICA, AND TO ALL EMPLOYEES OF RUBEROIDCOMPANYPursuant to the Recommended Order of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, as amended wehereby notify you thatWE WILL NOT threaten you with discharge and loss ofcontract benefits if you fail or refuse to sign union check-offauthorizations for the deduction of dues.WE WILL NOT give effect to any check-off authoriza-tion cards that were coercively obtained and WE WILLNOT cause the Ruberoid Company to make dues deduc-April 1967, or any portion thereof, if, in signing a check-offauthorization card you were led to believe that you wererequired to pay these dues as a condition of employment.DatedByLOCAL UNION No. 14029,INTERNATIONAL UNIONOF DISTRICT 50, UNITEDMINEWORKERS OFAMERICA(LaborOrganization)(Representative)(Title)UNITEDMINEWORKERS OFAMERICA(Labor Organization)tions from the pay of any of you based upon suchDatedByauthorizations.WE WILL NO LONGER use a card entitled "Member-shipApplication and Check-off Authorization" while wecontinue to represent you under a union-security contractwith the Ruberoid Company.WE WILL reimburse you for any dues checked offpursuantto coercively obtained check-off authorizations forany period prior to May 22, 1967.WE WILL reimburse you for retroactive union dues takenout of your pay for the months of February, March, and(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.Ifmembers have any question concerning this Notice orcompliance with its provisions, they may communicate di-rectlywith the Board's Regional Office, Fifth Floor, SquibbBuilding, 745 Fifth Avenue, New York, New York, 10022,Telephone 751-5500, Ext 852.